04/12/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 22-0027


                                        DA 22-0027


 TIMOTHY LONGJAW,                                                    FILED
             Plaintiff and Appellant,                                APR 12 2022
                                                                   Bowen Greenwood
                                                                 Clerk of Supreme Court
       v.                                                           State of Montana



 STATE OF MONTANA, DEPARTMENT OF
 ADMINISTRATION RISK MANAGEMENT
 AND TORT DIVISION; DEPARTMENT OF                                  ORDER
 CORRECTIONS, BRIAN GOOTEN, Director;
 JAMES SALMONSEN, Warden, Montana State
 Prison; BILLIE REICH, Technical Correctional
 Services Bureau Chief; JOSEPH CALLAHAN,
 Staff Sargent; and DANIEL LAYNE, Supervising
 Designee Shift Commander,

             Defendants and Appellees.


       Before this Court is self-represented Appellant Timothy Longjaw's Motion to
Dismiss this Appeal without prejudice.
       Longjaw sued State corrections officials for violating his fundamental rights to due
process, equal protection, and to protection of his safety and security while incarcerated.
The State of Montana sought dismissal because Longjaw had not first submitted his tort
claim to the Department of Administration as required by § 2-9-301(1), MCA, or exhausted
his remedies for alleged discrimination under the Montana Human Rights Act. See
§ 49-2-512(1), MCA. The Third Judicial District Court granted the State's motion and
dismissed the complaint with prejudice on December 17, 2021. Longjaw appealed that
order but now represents that he wants to exhaust his administrative remedies before
seeking another appeal. The State filed notice on April 12, 2022, that it has no objection
to dismissal of the appeal without prejudice.
      IT IS THEREFORE ORDERED that the Longjaw's Motion to Dismiss Appeal is
GRANTED. The appeal is DISMISSED without prejudice.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to counsel
of record and to Timothy Longjaw personally.
                       'P.- -
       DATED this        "Tay of April, 2022.




                                                              Chief Justice




                                                                Justices




                                            2